Citation Nr: 1519012	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  14-27 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than August 10, 2004 for the grant of service connection to a psychotic disorder (previously claimed as posttraumatic stress disorder, bipolar disorder, anxiety disorder, and impulse control disorder).


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) arises from an October 2010 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should include consideration of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran first submitted a claim of entitlement to service connection for service related disabilities on August 10, 2004, more than one year after his separation from service.

2.  In his August 10, 2004 claim the Veteran denied ever filing a prior claim with VA.

3.  No communication or evidence was received prior to August 10, 2004 which could be interpreted as an informal or formal claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

The criteria for entitlement to an effective date for the award of service connection for a psychotic disorder (previously claimed as posttraumatic stress disorder, bipolar disorder, anxiety disorder, and impulse control disorder) prior to August 10, 2004 have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.151, 3.400 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of the claim is based on statutory interpretation, rather than consideration of the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  As the law is dispositive in the instant claim, further discussion regarding VA's duties pursuant to the VCAA is not required.  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Analysis

The Veteran contends that he is entitled to an effective date of October 20, 1982, the date he was discharged from active duty service, for the grant of entitlement to service connection for a psychotic disorder.  He has submitted numerous statements explaining that because his psychiatric illness has been found to be related to service, and because he has likely been suffering from this illness since service, he should be entitled to an effective date coinciding with his separation from service.  The Veteran does not contend that he actually submitted a claim for service connection for a psychiatric disorder any earlier than 2004, but rather he argues that from an equitable standpoint, he should be afforded "back pay" for the many years he suffered without assistance.  

At an August 2009 Board hearing held to collect testimony pertaining to the question of entitlement to service connection for a psychiatric disorder, the Veteran stated that he has had severe psychiatric symptoms, including suicidal ideation and violent behavior, ever since he left service, and that he sought treatment at the VA Medical Center in Hines, Illinois soon after separation from service.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  For service connection claims, the effective date is the day after separation from service or date entitlement arose, if a claim is received within one year of separation from service; otherwise the general rule applies.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "application" or "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (2014).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  See 38 C.F.R. § 3.155(a) (2014).

In this case, the Veteran submitted a claim of entitlement to service connection for a dental disorder on August 10, 2004.  In September 2004 the Veteran submitted written statements and contacted VA by telephone indicating his desire to add a claim of entitlement to posttraumatic stress disorder to his claim.  There is no evidence of record indicating that the Veteran filed any claims for any disabilities whatsoever with VA prior to August 10, 2004.  Indeed, in his August 2004 submission the Veteran himself denied ever filing a prior claim.

The Veteran was granted entitlement to service connection for a psychotic disorder in an October 2010 rating decision which assigned an evaluation of 100 percent, effective August 10, 2004.  In August 2011, the Veteran submitted correspondence, accepted as the notice of disagreement, to VA stating that he believed that he should be paid compensation benefits for his psychiatric disability since October 20, 1982.

Based on review of the evidence of record, the Board finds no evidence which indicates that an effective date any earlier than August 10, 2004 may be granted for the award of service connection for a psychotic disorder.

The Veteran contends that he should be assigned an effective date of October 20, 1982, the day he was discharged from active duty.  An effective date of the day following separation from active service may be granted only when a claim has been received within one year after separation from service.  38 C.F.R. § 3.400(b)(2).  In this case, the Veteran did not initially file his claim until 2004, which is far more than one year after his separation from service.  As the Veteran failed to submit a claim within one year of separation from service, an effective date of October 20 or 21, 1982 cannot be granted.

The general rule governing effective dates is that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  Here, the Veteran submitted the claim of entitlement to service connection for a psychiatric disorder in September 2004, and the RO accepted this as an amendment to the claim submitted in August 2004.  In the absence of any claims or correspondence which could be construed as an informal claim which had been submitted earlier than August 10, 2004, there is no basis under law to allow for an effective date earlier than that already assigned.

The evidence of record does show that the Veteran received treatment at the VA Medical Center in Hines, Illinois in January 1984.  The treatment record shows that he was admitted because of depression, and there were no pertinent physical findings and no evidence of any psychiatric pathology.  His final diagnosis was found to be an adjustment disorder.

VA is required to identify and act on informal claims for benefits, and a VA report of examination or hospitalization or evidence from a private physician or layman may also be accepted as an informal claim for benefits in certain situations.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a), 3.157.  VA regulations allow for the receipt of clinical reports of examination or hospitalization to serve as informal claims for increase where the claim is for an already service-connected condition.  38 C.F.R. § 3.157.  Otherwise, such informal claims must still meet the regular requirements needed to constitute a "claim."

While the Veteran did receive treatment for a psychiatric disorder in January 1984, the VA Form 10-10, an application for medical benefits only, which was partially filled out in January 1984, indicates that the Veteran was seeking treatment for depression and does not indicate any intention to file a claim for benefits or any assertion that the disorder was related to service.  As the Veteran had not previously filed a claim for service connection for any disabilities, nor did he express a desire to seek service connection during his treatment in January 1984, the January 1984 treatment record cannot be accepted as an informal claim for benefits.

Regarding the Veteran's assertion that he has suffered from a service-connected psychiatric disability ever since his separation from service, and therefore he deserves to be compensated for this despite not having filed a claim, the Board is bound by the laws and regulations that apply to veterans claims.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 19.5, 20.101 (2014).  While acknowledging the Veteran's contentions, given the binding nature of the applicable statutory and regulatory provisions recited above, the Board has no option but to deny entitlement to an effective date prior to August 10, 2004.  The Board does not have the authority to grant the Veteran's claim on an equitable basis, and is constrained to follow the specific provisions of the controlling law and regulations.  See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In sum, there is no document or medical record that might be construed, even in the broadest sense, as a claim of entitlement to service connection for a psychotic disorder or any other psychiatric disorder prior to August 10, 2004.  Therefore, there is no basis for granting an earlier effective date.  See Sabonis, 6 Vet. App. at 430.

The appeal is denied.


ORDER

Entitlement to an effective date earlier than August 10, 2004 for the grant of service connection to a psychotic disorder (previously claimed as posttraumatic stress disorder, bipolar disorder, anxiety disorder, and impulse control disorder) is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


